Citation Nr: 1551058	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating for hypothyroidism in excess of 30 percent since October 7, 2014, in excess of 10 percent prior to October 7, 2014.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from September 1993 to January 1994 and periods of full-time active duty from February 2003 to April 2004, and from November 2004 to February 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO in Philadelphia, Pennsylvania.
In August 2014, the Board remanded this appeal, which at that time included other issues, for additional evidentiary development.  In an August 2015 decision, the Board again remanded the issue of entitlement to an increased rating for hypothyroidism.  The appeal as to that issue has since been returned to the Board for further appellate action.  In August 2015, the Board also denied increased ratings for a rash of the left upper extremity, left shoulder, and left upper arm, and denied an increased rating for tinea pedis.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2015). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the criteria for the 100 percent and 60 percent rating for hypothyroidism under Diagnostic Code 7903 include "mental disturbance," which is specifically defined under the 100 percent level to include "dementia, slowing of thought, depression."  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  

Here, although service connection is not in effect for any psychiatric disorder, the Veteran has been diagnosed with depression.  See September 15, 2014, Mental Health Initial Evaluation ((VBMS record 10/20/2015, second record).  However, there is no medical evidence which addresses whether the Veteran's depression is a symptom of his hypothyroidism.  

A recent VA examination in October 2014 noted the Veteran's assertion that his depression was linked to his hypothyroidism; however, the examiner made no comment on this question.  This is significant and problematic because the United States Court of Appeals for Veterans' Claims (Veterans Court) has held that, as contrasted with the criteria for diabetes mellitus under Diagnostic Code 7913, Diagnostic Code 7903 does not involve "successive" rating criteria.  Therefore, the Board must consider whether the effects of the disability may warrant a particular rating under the provisions of 38 C.F.R. § 4.7 even if not all of the criteria listed for that rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

As applied to this case, for the period since October 7, 2014, the presence of symptomatology of the 100 percent level (depression) may support an increased rating at the 60 percent level even if all of the criteria for a 60 percent rating are not met.  

Prior to October 7, 2014, the presence symptomatology of the 60 percent level (depression) may support a rating at the 30 percent level even if all of the criteria for a 30 percent rating are not met.  Therefore, while the Board notes that the issue of entitlement to service connection for depression is not before us on appeal, it is imperative that a medical opinion be obtained addressing whether the Veteran's diagnosed depression is a symptom of his hypothyroidism.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding treatment records and provide assistance in obtaining any records identified.  Regardless of any response received, obtain any outstanding VA treatment records pertinent to the appeal.

2.  Obtain a medical opinion as to whether the Veteran's diagnosed depression is at least as likely as not (i.e., to at least a 50-50 degree of probability) related to or a complication of his hypothyroidism.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Readjudicate the remanded issue of entitlement to an increased disability rating for hypothyroidism.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  

The issue of entitlement to an increased rating for hypothyroidism should then be returned to the Board for further consideration, if otherwise in order.  

Regardless of any determination as to service connection for depression, that matter is not part of the appeal and should not be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examinations, as failure to do so may result in denial of the increased rating claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


